             Case 2:16-cv-02694-NJK Document 74 Filed 05/11/20 Page 1 of 1




 1
 2
 3
 4
 5
                               UNITED STATES DISTRICT COURT
 6
                                       DISTRICT OF NEVADA
 7
 8   HENRY LUJAN, et al.,
                                                              Case No.: 2:16-cv-02694-NJK
 9          Plaintiffs,
                                                                         ORDER
10   v.
11   GORDON WESLEY THOMAS, et al.,
12          Defendants.
13         On October 15, 2018, the parties filed a joint proposed pretrial order in the instant case.
14 Docket No. 45. On March 24, 2020, after the parties consented to proceeding before a United
15 States Magistrate Judge, the instant case was referred to the undersigned. See Docket No. 70.
16         Given the amount of time that has passed, and the change in circumstances, since the parties
17 filed their joint proposed pretrial order, the Court orders the parties to submit an updated joint
18 proposed pretrial order no later than May 18, 2020. The updated joint proposed pretrial order must
19 be complete in and of itself and must not rely upon the prior submission at Docket No. 45.
20         IT IS SO ORDERED.
21         Dated: May 11, 2020
22                                                              ______________________________
                                                                Nancy J. Koppe
23                                                              United States Magistrate Judge
24
25
26
27
28
